           Case 2:13-cv-04720-JD Document 106-1 Filed 12/05/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CAROL VISCOMI, PATRICIA HATCH,    :
& SUSAN KENNEDY, individually and on
                                  :
behalf of all others similarly situated,
                                  : CIVIL ACTION NO. 2:13-CV-04720-JD
                       Plaintiffs :
                                  : CLASS AND COLLECTIVE ACTION
              v.                  :
                                  :
CLUBHOUSE DINER,                  :
CLUBHOUSE BENSALEM HOLDING, INC., :
CLUBHOUSE BENSALEM, LLC, ESAM     :
SALAH & MEYLINDA ARDHYANI,        :
              Defendants          :

                                              ORDER

       AND NOW, this _____ day of ______________ 2019, it is ORDERED that the parties’

Amended Motion to Approve Settlement is granted and IT IS FURTHER ORDERED that this

Action is hereby dismissed, with prejudice.




                                                      DuBOIS, JAN E., J.
